     Case 3:20-cv-03492-M Document 1 Filed 11/25/20                  Page 1 of 4 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FELIX V. CUADRADO                                §
                                                 §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §    CIVIL ACTION NO. ___________
                                                 §
TI COMMUNITIES                                   §
                                                 §
                                                 §
                                                 §
               Defendant.                        §


                            DEFENDANT’S NOTICE OF REMOVAL

               Pursuant to 28 U.S.C. § 1441(a), Defendant TI Communities HR, LP, incorrectly

named as “TI Communities” (“Defendant”), removes the Petition filed by Plaintiff Felix V.

Cuadrado (“Plaintiff”) in the 134th Judicial District Court, Dallas, Texas as follows:

               1.      On February 28, 2020, Plaintiff filed a petition in an action entitled Felix

V. Cuadrado v. View at Kessler Park and TI Communities, in the 134th Judicial District Court of

Dallas County, Texas; Cause No. DC-20-03308 (the “State Action”). Plaintiff filed his petition

in the State Action seeking to recover damages for the following: alleged violations of the

Family    Medical    Leave    Act,   defamation,     tortious   interference,    negligent/intentional

misrepresentation, breach of contract, promissory estoppel, quantum meruit, and intentional

infliction of emotional distress. Defendant’s Index of Documents for Removal is attached as

Exhibit A. True and correct copies of Plaintiff’s Original Petition, and any other pleadings or

orders on file in the State Action are attached hereto as Exhibits A-1 – A-34.




DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 1
     Case 3:20-cv-03492-M Document 1 Filed 11/25/20                Page 2 of 4 PageID 2



               2.     Defendant timely answered Plaintiff’s Original Petition.            Plaintiff

subsequently filed a First Amended Petition and then filed his Second Amended Petition on

October 29, 2020, in the State Action. On November 2, 2020, Plaintiff filed a Notice of Nonsuit

in the State Action related to the defendant named as View at Kessler Park, dismissing that party

from the State Action. In Plaintiff’s Second Amended Petition, Plaintiff, for the first time,

asserts federal claims under the Family Medical Leave Act (“FMLA”). This Notice of Removal

is timely filed pursuant to 28 U.S.C. § 1446(b)(3) because Defendant is filing this removal within

thirty (30) days of service of an “amended pleading, motion, order or other paper from which it

may first be ascertained that the case is one which is or has become removable.”

               3.     The basis for this Court's jurisdiction and the removal of this case to this

Court is 28 U.S.C. §§ 1331 & 1332. There is jurisdiction on the basis of a federal question

pursuant to 28 U.S.C. § 1331 because Plaintiff seeks relief pursuant to the FMLA, 29 U.S.C.

§ 2601 et seq. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s related state law claims for defamation, tortious interference, negligent/intentional

misrepresentation, breach of contract, promissory estoppel, quantum meruit, and intentional

infliction of emotional distress, which arise from the same core of operative facts as Plaintiff’s

claims arising under federal law.

               4.     In addition to federal question jurisdiction, there is diversity jurisdiction

pursuant to 28 U.S.C. § 1332. Plaintiff is an individual and a citizen of Texas. (See Plaintiff’s

Second Amended Petition ¶ 4). Defendant, TI Communities HR, LP, is a limited partnership

organized under the laws of Delaware.        (Exhibit B, Declaration of Christine Schoellhorn

(“Schoellhorn decl.”) ¶ 3). The citizenship of a limited partnership for diversity purposes is

determined by the citizenship of its partners. Carden v. Arkoma Assoc., 494 U.S. 185, 195




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 2
      Case 3:20-cv-03492-M Document 1 Filed 11/25/20                         Page 3 of 4 PageID 3



(1990). TI Communities HR, LP has a limited partner and a general partner. (Schoellhorn decl.

¶ 3). The limited partner of TI Communities HR, LP is a limited partnership organized under the

laws of Delaware. Id. The general partner of the that limited partnership is a limited liability

company with its manager located in California.1 The limited partners all reside in California.

Id. The general partner of TI Communities HR, LP is a corporation incorporated in the state of

Delaware, with its principal place of business located in Santa Monica, California. Id. Because

none of the partners of TI Communities HR, LP are citizens of Texas, complete diversity exists

between Plaintiff and TI Communities HR, LP pursuant to 28 U.S.C. § 1332. Additionally, the

amount in controversy exceeds $75,000. Plaintiff’s Petition states that he seeks to recover

“monetary relief between $200,000.00 and $1,000,000.”                   (See Plaintiff’s Second Amended

Petition ¶ 2). The statements of the relief sought in the Petition make clear that the amount in

controversy is more than $75,000. Based on the complete diversity of citizenship between the

parties and the amount in controversy, jurisdiction is proper under 28 U.S.C. § 1332.

                 5.       Defendant has or will promptly file a true and correct copy of this Notice

of Removal with the Clerk of the 134th Judicial District in Dallas County, Texas, as required by

28 U.S.C. § 1446(d).

                 6.       The following is a list of counsel of record for the parties:

Kristin L. Bauer                                         Vincent J. Bhatti
Julie A. Farmer                                          Ditty S. Bhatti
Jackson Lewis P.C.                                       The Bhatti Law Firm, PLLC
500 N. Akard, Suite 2500                                 14785 Preston Road, Suite 550
Dallas, Texas 75201                                      Dallas, Texas 75254
PH: (214) 520-2400                                       PH: (214) 253-2533
FX: (214) 520-2008                                       FX: (214) 279-0033
kristin.bauer@jacksonlewis.com                           Vincent.bhatti@bhattilawfirm.com
julie.farmer@jacksonlewis.com                            Ditty.bhatti@bhattilawfirm.com


1
 The citizenship of an LLC is determined by the citizenship of all its members. Harvey v. Grey Wolf Drilling Co.,
542 F.3d 1077, 1080 (5th Cir. 2008).


DEFENDANT’S NOTICE OF REMOVAL                                                                             Page 3
      Case 3:20-cv-03492-M Document 1 Filed 11/25/20                 Page 4 of 4 PageID 4



Counsel for Defendant                               Counsel for Plaintiff


                  For these reasons, Defendant requests that the above-styled action, pending in the

134th Judicial District Court in Dallas County, Texas, be removed to the United States District

Court for the Northern District of Texas, Dallas Division.

                                                       Respectfully submitted,

                                                       By: /s/ Kristin L. Bauer
                                                           Kristin L. Bauer
                                                           Texas Bar No. 24006813
                                                           kristin.bauer@jacksonlewis.com
                                                           Julie A. Farmer
                                                           Texas Bar No. 24059734
                                                           julie.farmer@jacksonlewis.com
                                                           JACKSON LEWIS P.C.
                                                           500 N. Akard, Suite 2500
                                                           Dallas, Texas 75201
                                                           Phone: 214.520.2400
                                                           Fax: 214.520.2008

                                                          ATTORNEYS FOR DEFENDANT

                                   CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document has been served by filing with the ECF filing
system on November 25, 2020, which will cause service to be made upon the following:

         Vincent J. Bhatti
         Vincent.bhatti@bhattilawfirm.com
         Ditty S. Bhatti
         Ditty.bhatti@bhattilawfirm.com
         The Bhatti Law Firm, PLLC
         14785 Preston Road, Suite 550
         Dallas, Texas 75254




                                                       /s/ Kristin L. Bauer
                                                       Kristin L. Bauer

4830-4936-2642, v. 2




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 4
